DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on December 17th, 2020, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on December 17th, 2020 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 6-10, with respect to the objections of claims 1-2, 4-11 under 35 U.S.C 102 and/or 35 U.S.C 103 have been considered but are mood in view of the following reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAZAKI et al. (Pub. No.: US 2019/0333942 A1), hereinafter as Yamazaki.
Regarding claim 1, Yamazaki discloses a sealing structure in Figs. 8A-8C and 9A-9B for sealing a functional device (display device comprising display element 60 and layers 35, 97, 98 and 99) (see Fig. 9A, [0143], [0153] and [0217-0221]), comprising: a sealing layer (substrate 91), covering the functional device (see Fig. 8A-8C and [0211-0212]); and a stripping adhesive layer (resin layer 93), bonded between the sealing layer and the functional device (see Fig. 8A and [0213-0214]), and having a changeable stickiness to assist stripping off of the sealing layer (resin layer 93 made of polyimide resin become less or more sticky when changing its viscosity and stickiness by applying heat) (see [0214-0215]); and a sealing adhesive layer (insulating layer 95), provided between the functional device and the stripping adhesive layer and bonding the stripping adhesive layer and the functional device (see Fig. 8A, 9A and [0217-0218], [0101-0105]), where the stripping adhesive layer is provided between the sealing layer and the sealing adhesive layer and directly contacts each of the sealing layer and the Note: claim recites “if” statement without reciting “else” statement which make the above limitation opens-ended. Therefore, the limitation, “so that the stripping adhesive layer is not separated from the sealing adhesive layer and the stripping adhesive layer and the sealing adhesive layer remain covering the functional device” is not required to happen when considering “else” condition. The “if” statement should be amended to “when” statement for the above limitation to happen).
Regarding claim 2, Yamazaki discloses the sealing structure according to claim 1, wherein the stripping adhesive layer has a work temperature (a certain temperature of which could change the adhesive strength of the resin layer 93 of polyimide by degrading or melting the resin layer 93), and the stickiness of the stripping adhesive layer is weakened in a situation where the stripping adhesive layer is heated to the work temperature or above the work temperature (when heating resin layer 93 at or above the certain temperature, the resin layer 93 will get less sticky or not sticky at all).
Regarding claim 4, Yamazaki discloses the sealing structure according to claim 2, wherein the work temperature is higher than a temperature of softening the sealing adhesive layer (the work temperature can be increase to a really high temperature that can degrade or melt resin layer 93 made of polyimide and this temperature would be higher than a certain temperature that only softening the polyimide of resin layer 93).
Regarding claim 5, Yamazaki discloses the sealing structure according to claim 1, wherein the stripping adhesive layer covers an entirety of the sealing adhesive layer (covering entirely of the top surface of insulating layer 95 in the cross-section view) (see Figs. 9A-9B).
Regarding claim 6, Yamazaki discloses the sealing structure according to claim 1, wherein the stripping adhesive layer covers an entirety of a first surface which is comprised by the sealing layer and which faces the functional device (see Figs. 9A-9B).
Regarding claim 9, Yamazaki discloses the sealing structure according to claim 1, further comprising a heat dissipation structure (bonding layer 28 and substrate 29 can dissipate heat from display element) on a side of the functional device facing the sealing layer or on a side of the functional device facing away from the sealing layer, wherein the heat dissipation structure is configured to assist heat dissipation of the sealing structure (see Fig. 12B and [0239]).
Regarding claim 10, Yamazaki discloses the sealing structure according to claim 1, an electronic device (mobile phone), comprising the functional device and the sealing structure according to claim 1 (see Fig. 27 and [0370], [0389]).
Regarding claim 11, Yamazaki discloses the sealing structure according to claim 1, further comprising a driver circuit (transistor 80), wherein the driver circuit is configured to control a work state of the functional device (see Fig. 9A and [0209]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (Pub. No.: US 2019/0333942 A1), hereinafter as Yamazaki, as applied to claim 1 above and further in view of Kim et al. (Pub. No.: US 2016/0133864 A1), hereinafter as Kim.
Regarding claim 7, Yamazaki discloses the sealing structure according to claim 1, but fails to disclose wherein the sealing layer is a metal film.  
 Kim discloses a sealing layer (carrier 10) for display device, wherein the sealing layer is metal film (carrier substrate comprising metal) (see Fig. 1D and [0012], [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of sealing layer (substrate 91) of Yamazaki to have the same metal material of the sealing layer (carrier substrate 10) of Kim because Kim discloses metal material can be substituted as a design of material choice for making sealing/carrier layers for display device and metal material would provide a better heat conduction for improving the separation process of the sealing layer. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (Pub. No.: US 2019/0333942 A1), hereinafter as Yamazaki, as applied to claim 1 above and further in view of Hayashishita (Pub. No.: US 2020/0312810 A1). 
Regarding claim 8, Yamazaki discloses the sealing structure according to claim 1, wherein a material of the stripping adhesive layer is a resin adhesive (resin layer 93), but fails to disclose the resin adhesive added with thermal expansion microspheres. 
Hayashishita discloses a stripping adhesive layer (resin layer 10) comprising a resin adhesive (polyimide) and wherein the resin adhesive added with thermal expansion microspheres (expandable fine particles) (see Fig. 6 and [0097-0101], [0112], [0115-0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stripping adhesive layer (resin layer 93 of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818